Baldwin, J.
The finding of the Superior Court that Mr. and Mrs. Hull were paupers and had a settlement in the town of Farmington, at the time of their removal to its almshouse, is conclusive, unless it be inconsistent with the facts specially set forth upon the record.
There is no such inconsistency. His birth gave him a settlement in Farmington. This relation to that town he could not vary while a minor, and did not after coming of age. Sterling v. Plainfield, 4 Conn. 114. His marriage (it not appearing that either party was then, or during the year previous had been, a pauper) communicated the same settlement to his wife. General Statutes, § 3290. His interest in the Wallingford farm was worth no more than the amount of the purchase money remaining due; and the personal property which had been upon it had disappeared before his removal. Both he and his wife were in a destitute condition, when the selectmen took them into their keeping, and had shown themselves incapable of giving their children a decent support; nor had they any estate sufficient for that purpose within the meaning of our poor laws. Fish v. Perkins, 52 Conn. 200.
The obligation of a town to support its paupers did not give it, at common law, power to control their personal liberty by confining them to a particular place of residence. Backus v. Dudley, 3 Conn. 568. It is obvious that such a power might greatly lessen the burden of their support. Soon after the controversy which gave rise to the case just cited, two laws were passed to extend the authority of towns in this respect. One, which first appears in the Revision of 1821 (p. 370, § 4), is substantially preserved in General Statutes, § 3303, which provides that “ paupers shall be liable to be removed to such places as the selectmen may lawfully designate, to be supported as the town or selectmen may direct, and shall be subject to the orders of the selectmen.” The other (Acts of 1820, p. 425; Rev. of 1821, p. 281, § 5) enabled the selectmen of any town to procure the removal thither of any of its paupers who might be found in want in another town, by a constable of their own town under a war*728rant from two of its civil authority. In 1875 this statute was repealed, and a similar authority given to ■ the selectmen of the town in which the. pauper was foundthe warrant being issued by one of its justices of the peace, and directed to one of its constables; but to be applied for by the selectmen only “ after giving notice to the town to which said pauper belongs, to remove him and-his family, and a failure of such town to make such removal.” Public Acts of 1875, p. 54, § 6. Substantially the same provisions appear in- General Statutes, § 3293.
The selectmen of Wallingford gave due notice to those of Farmington to take the Hull family away. It was only in case of the failure of the Farmington selectmen t.o -comply with this demand by removing the paupers, that they could be deported at the instance of the Wallingford selectmen. There is a reason for procuring a magistrate’s warrant to be executed by a constable, where a pauper is to be returned to a town unwilling to receive him, which does not exist when the town where he belongs is the moving party. General Statutes, § 3294. This was presumably the cause of the change of procedure made in 1875. Under that, the town of the pauper’s settlement was first to be asked to undertake his removal; and the accompanying repeal of the right of its authorities to accomplish it by legal process, indicated that other provisions of law were deemed to dispense with the necessity of a warrant. General Statutes, § 3293, must be construed hi connection with § 3303. So read, they gave the selectmen of Farmington power to remove the paupers without resort to any legal process, and having removed them to keep them at the almshouse against their will so long as they continue in such a condition as to he a public charge.
Selectmen are not necessarily confined in the exercise of their powers to the limits of the town by which they are elected to their office. They are in many respects the agents of the law, and there is no reason why a statute in conferring authority upon them to perform an act, may not, as in this case, enable them to perform it wherever public necessity and convenience require.
*729No constitutional right was violated by the proceedings in controversy. Town paupers belong to á dependent class. The law assigns them a certain status. This entitles them to public aid, and subjects them, in a corresponding degree, to public control. There is'nothing hi the statutes under which the defendants justify which pushes this right of control further than is reasonably adapted to keeping the public burdens within due bounds. McCarthy v. Hinman, 35 Conn. 538. Economy in the administration of relief to the town poor may require their concentration under one roof. The General Assembly had the right to authorize this, and to commit the question of adopting that policy in each particular town to the decision of its local authorities. Nor was it necessary to provide for the issue of any legal process for talcing to the almshouse paupers in need of support and unwilling to go there, whether found in the same town or in any other within the limits of the State. The statute, of itself, is a sufficient warrant.
The finding shows that the selectmen of Farmington have offered the Hulls the use of a farm in that town, and such aid as will enable the family to live upon it, if they will consent to remove there. There is nothing in the record to indicate that the authority of the selectmen has been unnecessarily exercised, or the restraint of the paupers unduly prolonged.
There is no error.
In this opinion the other judges concurred.